DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 1, line 16: “requiring” should read “require”
Pg. 2, line 35: “line an” should read “line at an”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "refrigerant" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Further, recitations of the term “refrigerant” should be changed to “the refrigerant” once it is given proper antecedent basis in line 11.
Claim 5 recites the limitation "the flow rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the return point is between a first stage compressor fan and the second stage compressor fan”. It is unclear to the Examiner as the return point of claim 1 is claimed to be “upstream of the compressor fan”. For purposes of examination, the Examiner will interpret the return point of claim 8 to be in between the first and second stage compressor fans and upstream of either the first or second stage compressor fan.  
Claim 11 recites the limitation “a return point” in line 6. It is unclear to the Examiner if a second return point is being claimed. For purposes of examination the Examiner has interpreted the recitation “a return point” of claim 11 to be the same return point claimed in claim 1. 
Claim 11 recites the limitation “a compressor fan” in line 6. It is unclear to the Examiner if a second compressor fan is being claimed. For purposes of examination the Examiner has interpreted the recitation “a compressor fan” of claim 11 to be the same compressor claimed in claim 1. 
Claim 15 recites the limitation "the difference parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No “difference parameter” is positively claimed in any of the claims claim 15 depends on.  
Claims 2-15 are also rejected by virtue of their dependency on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US Patent No. 5,884,489), hereinafter Kishimoto in view of Lingrey et al. (US 20210018234), hereinafter Lingrey and Kasahara (US Patent No. 3,859,815), hereinafter Kasahara .
Regarding claim 1, Kishimoto discloses a refrigeration apparatus comprising a refrigerant circuit (Fig. 10A), the refrigerant circuit comprising:
a compressor (Fig. 10A, turbocompressor 50) comprising a compressor fan (Fig. 10A centrifugal impellers 51 and 52) and a motor (Fig. 10, inverter motor 32) to drive the compressor fan;
a condensing device (Fig. 10A, the combination of condenser 2 and supercooler 82) disposed downstream of the compressor (Fig. 10A, shows condenser 2 disposed downstream of the turbocompressor 50), the condensing device comprising a condenser (Fig. 10A, condenser 2)
However, Kishimoto does not disclose a sub-cooler.
Lingrey, in the same field of endeavor, teaches a subcooler (Fig. 4, source heat exchanger 130, pg. 5, paragraph 53, the controller 185 may monitor temperature and pressure data reported to it from temperature sensors T2 and T3 and from pressure sensors P2 and P3 to determine subcooling and superheat, respectively, from source heat exchanger 130 and load or space heat exchanger 170. Further, Fig. 4 depicts P2 and T2 at the outlet of source heat exchanger 130 which from the teaching indicates source heat exchanger provides subcooling to the system.);
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigeration apparatus of Kishimoto with the subcooler of Lingrey, particularly by replacing the supercooler 82 of Kishimoto with the subcooler of Lingrey. One of ordinary skill in the art would have been motivated to make this modification to provide extremely high energy efficiency by controlling condensing temperatures to achieve peak system performance (Lingrey, pg. 4, paragraph 41).
Kishimoto further discloses an expansion valve (Fig. 10A, low-pressure throttling mechanism 56) disposed downstream of the condensing device (Fig. 10A shows low-pressure throttling mechanism 56 disposed downstream of the condensing device);
an evaporator (Fig. 10, evaporator 5) disposed between the expansion valve and the compressor (Fig. 10 shows evaporator 5 disposed between the low-pressure throttling mechanism 56 and the turbocompressor 50);
a main refrigerant line (See annotated Fig. 10A of Kishimoto below, main refrigerant line A) fluidically connecting, in a loop in series: the compressor, condensing device, expansion valve and evaporator (See annotated Fig. 10A of Kishimoto below, main refrigerant line A connects turbocompressor 50, condensing device); and
a motor cooling line (See annotated Fig. 10A of Kishimoto below, motor cooling line B), the motor cooling line fluidically connecting the sub-cooler (modified subcooler of Kishimoto, Lingrey Fig. 4, source heat exchanger 130) to the motor to tap refrigerant from the main refrigerant line to cool the motor (Kishimoto, col. 13, lines 4-6, The saturated liquid refrigerant, which is supercooled by
flowing and passing the inside of the heat transfer tube 84, is introduced to the bearings 39 and 42)
However, Kishimoto as modified by Lingrey does not disclose a motor cooling valve, wherein the motor cooling line is further connected to the main refrigerant line at a return point which is upstream of the compressor fan to return refrigerant to the main refrigerant line at the compressor fan.
Kasahara, in the same field of endeavor teaches a motor cooling valve (Fig. 2, expansion valve 7), wherein the motor cooling line is further connected to the main refrigerant line at a return point (Fig. suction opening 6) which is upstream of the compressor fan to return refrigerant to the main refrigerant line at the compressor fan (col. 2, lines 26-33, the gas-oil mixture is then discharged into the hollow interior of the fluid tightly sealed housing 4 of the motor at a temperature in the range from about 40° to about 50°C and at a pressure ranging from about 1 Kg/cm2 to about 5 Kg/cm2 to thereby cool the electric motor 3, and then fed to the suction opening 6 of the high stage compressor 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the motor cooling line of the refrigeration apparatus of Kishimoto as modified by Lingrey with the motor cooling valve and return point of Kasahara. More particularly, adding the motor cooling valve of Kasahara to the motor cooling line of Kishimoto as modified by Lingrey and modifying the return point of Kishimoto as modified by Lingrey to take on the configuration of suction opening 6 of Kasahara. One of ordinary skill in the art would have been motivated to make this modification because no intermediate coolers are required due to the fact that the electric motor is cooled at a moderate temperature (Kasahara, col. 4, lines 21-23). Further, when the motor controlling valve (Fig. 2, expansion valve 7) of Kasahara is modified with the motor cooling line of Kishimoto as modified by Lingrey, the motor controlling valve (Fig. 2, expansion valve 7) would be controlled by the controller of Lingrey.
However, Kishimoto does not disclose wherein the refrigerant circuit further comprises a bypass line fluidically connecting an outlet of the condenser to the expansion valve to bypass the sub-cooler, wherein the bypass line comprises a bypass valve to selectively permit refrigerant in the main refrigerant line to bypass the sub-cooler.
Lingrey in the same field of endeavor, teaches wherein the refrigerant circuit further comprises a bypass line (Fig. 4, source heat exchanger bypass circuit 132) fluidically connecting an outlet of the condenser to the expansion valve to bypass the sub-cooler (Fig. 4, desuperheater 120, expansion valve 140; Pg. 1 paragraph 4, desuperheater heat exchanger operable as a condenser for heating water); wherein the bypass line comprises a bypass valve (Fig. 4, bi-directional valve 134) to selectively permit refrigerant in the main refrigerant line to bypass the sub-cooler (Pg. 6-7, paragraph 55, source heat exchanger bypass port of 3-way valve 140 is open and bi-directional valve 134 is open to allow refrigerant flow through source heat exchanger bypass circuit 132, and (v) source heat exchanger port of 3-way valve 140 is closed to prohibit refrigerant flow through source heat exchanger 130.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigeration apparatus of Kishimoto with the bypass circuit and valve of Lingrey. This modification would maintain the configuration taught my Lingrey of connecting the bypass line (Fig. 4, source heat exchanger bypass circuit 132) between the condenser outlet (Fig. 4, desuperheater 120) and the expansion valve (Fig. 4, expansion valve 140) when brought in to the refrigeration apparatus of Kishimoto, resulting in the bypass line (Lingrey, Fig. 4 source heat exchanger bypass circuit 132) and bypass valve (Lingrey, Fig. 4, bi-directional valve 134) connecting between the condenser (Fig. 10A, condenser 2) and expansion valve (Fig. 10A, low pressure throttling mechanism) of Kishimoto. One of ordinary skill in the art would have been motivated to make this modification to modulate or temper heat exchange by a particular heat exchanger (Lingrey, pg. 4, paragraph 45).

    PNG
    media_image1.png
    734
    1019
    media_image1.png
    Greyscale

Annotated Fig. 10A of Kishimoto 
Regarding claim 3, Kishimoto as modified by Lingrey and Kasahara disclose a refrigeration apparatus according to claim 1 (see the combination of references used in the rejection of claim 1 above), comprising a controller (Lingrey, Fig. 19, controller 185) configured to control opening and closing of the bypass valve (Lingrey, pg. 6, paragraph 58, the controller 185 may adjust, as needed, the opening of the 3-way valve 140, the opening of any of the bi-directional valves 124, 174,134). Further, a controller (Kishimoto, Fig. 10A, control unit 48) is also disclosed in Kishimoto, however, it is only said to operate the inverter 35 and suction valve 37 of Kishimoto (Kishimoto, col. 7, lines 36-40). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to replace the controller of the refrigeration apparatus of Kishimoto with the controller of Lingrey. One of ordinary skill in the art would have been motivated to make this modification to improve control of pressures along the refrigerant circuit to maintain consistent energy usage efficiency under part-load conditions (Lingrey, pg. 4, paragraph 42).
	Regarding claim 5, Kishimoto as modified by Lingrey and Kasahara disclose a refrigeration apparatus according to claim 3 (see the combination of references used in the rejection of claim 3 above), wherein the bypass valve is a modulating valve, and wherein the controller is configured to control the bypass valve to control the flow rate of refrigerant through the bypass valve (Lingrey, pg. 12, paragraph 79, any of the check valves 252,256, bi-directional valves 134,124,174,224,234,244,274,…may be automatically cycled open and closed and/or controlled on and off with a PWM signal to modulate the amount of refrigerant flowing therethrough). Further, the recitation “wherein the bypass valve is a modulating valve” is a result of the modification of references used in the rejection of claim 1 above. Additionally, the controller of Lingrey has the same structure as the claimed controller and is capable of functioning in the manner claimed. 
	Regarding claim 8, Kishimoto as modified by Lingrey and Kasahara disclose a refrigeration apparatus according to claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the compressor is a two-stage compressor (Kishimoto, Fig. 10A, turbocompressor 50) comprising a first stage compressor fan (Kishimoto, Fig. 10A, centrifugal impeller 51) and a second stage compressor fan (Kishimoto, Fig. 10A, centrifugal impeller 52), and wherein the return point (Kasahara Fig. 4, suction opening 6) is between a first stage compressor fan and the second stage compressor fan (Kasahara, Fig. 4, suction opening 6 is depicted in between low stage compressor 1 and high stage compressor 2) (as best understood, see 112b rejections above). Further, the recitation “and wherein the return point is between a first stage compressor fan and the second stage compressor fan” is a result of the modification of references used in the rejection of claim 1. 
	Regarding claim 9, Kishimoto as modified by Lingrey and Kasahara disclose a refrigeration apparatus according to claim 3 (see the combination of references used in the rejection of claim 3 above), wherein the controller (Lingrey, Fig. 19, controller 185) is configured to control opening and closing of the motor cooling valve (Kasahara, Fig. 2, expansion valve 7). Further, when the motor controlling valve (Fig. 2, expansion valve 7) of Kasahara is modified with the motor cooling line of Kishimoto as modified by Lingrey, the motor controlling valve (Fig. 2, expansion valve 7) would be controlled by the controller of Lingrey. Additionally, the controller of Lingrey is structured the same as the claimed controller and is capable of functioning in the manner claimed.
Regarding claim 10, Kishimoto as modified by Lingrey and Kasahara disclose a method of operating a refrigeration apparatus according to claim 1 (see the combination of references used in the rejection of claim 1 above), the method comprising:
determining whether insufficient refrigerant is being delivered from the sub-cooler to the compressor (Lingrey, pg. 6, paragraph 58, the controller 185 may monitor temperature and pressure data reported to it from temperature sensors Tl, T2 and T3 and from pressure sensors Pl, P2 and P3, as applicable according to the respective operating mode, to determine if the refrigerant is expanding, condensing or in a steady state); and
in response to determining that insufficient refrigerant is being delivered from the sub-cooler to the compressor, controlling the bypass valve to increase the flow rate of refrigerant through the bypass valve (Lingrey, pg. 6, paragraph 58, the controller 185 may adjust, as needed, the opening of the 3-way valve 140, the opening of any of the bi-directional valves 124, 174,134… adjust the refrigerant mass flow and quality). Further, one of ordinary skill in the art would be motivated to determine whether there is insufficient refrigerant levels in the system and increase the flow accordingly as taught by Lingrey to optimize the efficiency of the refrigeration cycle (Lingrey, pg. 6, paragraph 58). Further, Lingrey teaches adjusting the refrigerant levels based on pressure sensors P1, P2, and P3. Pressure sensor P2  and Temperature sensor T2 of Lingrey are disposed at the exit of the source heat exchanger 130 which provides subcooling to the refrigeration system. Therefore, when the controller 185 of Lingrey monitors the sensors and adjusts the refrigerant the pressure and temperature parameters of the refrigerant exiting the subcooler (Lingrey, Fig. 4, source heat exchanger 130) are being considered. Moreover, when the controller 185 determines the refrigerant levels need to be increased based on these parameters that determination would be made for the entire system including the flow from the subcooler to the compressor.  
	Regarding claim 14, Kishimoto as modified by Lingrey and Kasahara disclose a method according to claim 10 (see the combination of references used in the rejection of claim 10 above), wherein the method further comprises determining whether there is too much refrigerant being delivered to the compressor, and in response to determining that there is too much refrigerant being delivered to the compressor, reducing the flow of refrigerant through the bypass valve (Lingrey, pg. 6, paragraph 58, the controller 185 may adjust, as needed, the opening of the 3-way valve 140, the opening of any of the bi-directional valves 124, 174,134…to adjust the refrigerant mass flow and quality). It would have been obvious to one of ordinary skill in the art based on the teachings of Lingrey that the refrigerant levels could be reduced if they become too high in order to optimize the efficiency of the refrigeration cycle (Lingrey, pg. 6, paragraph 58).
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto as modified by Lingrey and Kasahara as applied to the claims above, and further in view of Zhou (WO 2021114741), hereinafter Zhou .
	Regarding claim 2, Kishimoto as modified by Lingrey disclose a refrigeration apparatus according to claim 1 (see the combination of references used in the rejection of claim 1 above) wherein the compressor comprises an inverter (Kishimoto, Fig. 10A, inverter 35).
	However, Kishimoto as modified by Lingrey and Kasahara does not disclose wherein the sub-cooler is connected to the inverter by an inverter cooling line comprising an inverter cooling valve, and wherein the inverter cooling line is further connected to the main refrigerant line at the return point to direct refrigerant from the inverter to the main refrigerant line at the compressor fan.
	Zhou, in the same field of endeavor discloses, wherein the sub-cooler is connected to the inverter by an inverter cooling line (Fig. 1, first cooling section 61) comprising an inverter cooling valve (Fig. 1, fourth control valve 731), and wherein the inverter cooling line is further connected to the main refrigerant line at the return point to direct refrigerant from the inverter to the main refrigerant line at the compressor fan (See annotated Fig. 1 of Zhou below, return point A). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigeration apparatus of Kishimoto as modified by Lingrey with the inverter cooling line of Kasahara. Particularly, connecting the inverter cooling line (Zhou, Fig. 1, first cooling section 61) between the modified subcooler (Linger, Fig 4, source heat exchanger 130) of Kishimoto and the inverter (Kishimoto, Fig. 10A, inverter 35) before connecting the inverter cooling line (Zhou, Fig. 1, first cooling section 61) to the return point (Kasahara, Fig. 4, suction opening 6) at the compressor fan (Kishimoto, Fig. 10A, impellers 51 and 52). One of ordinary skill in the art would have been motivated to make this modification to improve the reliability and performance of the air conditioning system (Zhou, pg. 5, lines 16-17).
Regarding claim 4, Kishimoto as modified by Lingrey, Kasahara, and Zhou disclose a refrigeration apparatus according to claim 2 (see the combination of references used in the rejection of claim 2 above) wherein the controller (Lingrey, Fig. 19, controller 185) is configured to control opening and closing of the inverter cooling valve (Zhou, Fig. 1, fourth control valve 731). Further, the controller of Lingrey is structured the same as the claimed controller and is capable of functioning in the manner claimed.
Claim(s) 6-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto as modified by Lingrey and Kasahara as applied to claim 3 and 10 above, respectively, and further in view of Matsukura et al. (WO 2017141720), hereinafter Matsukura.
Regarding claim 6, Kishimoto as modified by Lingrey and Kasahara disclose a refrigeration apparatus according to claim 3 (see the combination of references used in the rejection of claim 3 above), comprising a first pressure sensor (Lingrey, Fig. 4, pressure sensor P2) arranged to monitor the pressure of refrigerant exiting the sub-cooler (Fig. 4 of Lingrey depicts pressure sensor P2 arranged at the outlet of source heat exchanger 130 which has been modified herein to be the subcooler in claim 1).
However, Kishimoto as modified by Lingrey and Kasahara does not disclose a second pressure sensor arranged to monitor the pressure in the main refrigerant line at the return point.
Matsukura, in the same field of endeavor, teaches a second pressure sensor (Fig. 1, pressure gauge 43) arranged to monitor the pressure in the main refrigerant line at the return point (Fig. 1, depicts pressure gauge 43 arrange on intermediate suction port 2C of turbo compressor 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the return point of the refrigeration apparatus of Kishimoto as modified by Lingrey and Kasahara with the pressure sensor of Matsukura. One of ordinary skill in the art would have been motivated to make this modification to have a means for measuring the pressure of the refrigerant (Matsukura, pg. 8, paragraph 27).
Kishimoto as modified by Lingrey and Kasahara further disclose wherein the controller is arranged to receive a first pressure parameter from the first pressure sensor, and a second pressure parameter from the second pressure sensor, and to control the bypass valve based on the first pressure parameter and the second pressure parameter (Lingrey, pg. 6, paragraph 58, the controller 185 may monitor temperature and pressure data reported to it from temperature sensors Tl, T2 and T3 and from pressure sensors Pl, P2 and P3, as applicable according to the respective operating mode, to determine if the refrigerant is expanding, condensing or in a steady state. With this information, the controller 185 may adjust, as needed, the opening of the 3-way valve 140, the opening of any of the bi-directional valves 124, 174,134…to adjust the refrigerant mass flow and quality). Further, it would have been obvious to one of ordinary skill in the art to reprogram the controller of Lingrey to also monitor the first pressure sensor as taught by Matsukura to Improve control of pressures along the refrigerant circuit to maintain consistent energy usage efficiency under part-load conditions (Lingrey, pg. 4, paragraph 42).
Regarding claim 7, Kishimoto as modified by Lingrey and Kasahara disclose a refrigeration apparatus according to claim 3 (see the combination of references used in the rejection of claim 3 above), comprising a first pressure sensor (Lingrey, Fig. 4, pressure sensor P2) arranged to monitor the pressure of refrigerant exiting the sub-cooler (Fig. 4 of Lingrey depicts pressure sensor P2 arranged at the outlet of source heat exchanger 130 which has been modified herein to be the subcooler in claim 1).
However, Kishimoto as modified by Lingrey and Kasahara does not disclose a second pressure sensor arranged to monitor the pressure in the main refrigerant line at an inlet of the compressor, and a third pressure sensor arranged to monitor the pressure in the main refrigerant line at an outlet of the compressor.
Matsukura, in the same field of endeavor, teaches a second pressure sensor (Fig. 1, pressure gauge 41) arranged to monitor the pressure in the main refrigerant line at an inlet of the compressor (Fig. 1, depicts pressure gauge 41 arrange on suction port 2A of turbo compressor 2), and a third pressure sensor (Fig. 1, pressure gauge 42) arranged to monitor the pressure in the main refrigerant line at an outlet of the compressor (Fig. 1, depicts pressure gauge 42 arrange on discharge port 2B of turbo compressor 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the inlet and outlet of the compressor of the refrigeration apparatus of Kishimoto as modified by Lingrey and Kasahara with the pressure sensors of Matsukura. One of ordinary skill in the art would have been motivated to make this modification to have a means for measuring the pressure of the refrigerant (Matsukura, pg. 8, paragraph 27).
Kishimoto as modified by Lingrey and Kasahara further disclose wherein the controller is arranged to receive a first pressure parameter from the first pressure sensor, a second pressure parameter from the second pressure sensor, and a third pressure parameter from the third pressure sensor, and wherein the controller is arranged to control the bypass valve based on the first pressure parameter, the second pressure parameter, and the third pressure parameter (Lingrey, pg. 6, paragraph 58, the controller 185 may monitor temperature and pressure data reported to it from temperature sensors Tl, T2 and T3 and from pressure sensors Pl, P2 and P3, as applicable according to the respective operating mode, to determine if the refrigerant is expanding, condensing or in a steady state. With this information, the controller 185 may adjust, as needed, the opening of the 3-way valve 140, the opening of any of the bi-directional valves 124, 174,134…to adjust the refrigerant mass flow and quality). Further, it would have been obvious to one of ordinary skill in the art to reprogram the controller of Lingrey to also monitor the first pressure sensor as taught by Matsukura to Improve control of pressures along the refrigerant circuit to maintain consistent energy usage efficiency under part-load conditions (Lingrey, pg. 4, paragraph 42).
Regarding claim 11, Kishimoto as modified by Lingrey and Kasahara disclose a method according to claim 10 (see the combination of references used in the rejection of claim 10 above), wherein determining whether insufficient refrigerant is being delivered to the compressor includes:
monitoring a first pressure parameter (Lingrey, Fig. 4, pressure sensor P2) relating to the pressure of refrigerant in the main refrigerant line at an outlet of the sub-cooler (Fig. 4 of Lingrey depicts pressure sensor P2 arranged at the outlet of source heat exchanger 130 which has been modified herein to be the subcooler in claim 1);
However, Kishimoto as modified by Lingrey and Kasahara does not disclose monitoring a second pressure parameter relating to the pressure in the main refrigerant line at a return point upstream of a compressor fan.
Matsukura, in the same field of endeavor, teaches monitoring a second pressure parameter (Fig. 1, pressure gauge 43) relating to the pressure in the main refrigerant line at a return point (as best understood, see 112b rejections above) upstream of a compressor fan (Fig. 1, depicts pressure gauge 43 arrange on intermediate suction port 2C of turbo compressor 2) (as best understood, see 112b rejections above).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the return point of the refrigeration apparatus of Kishimoto as modified by Lingrey and Kasahara with the monitoring of the pressure sensor of Matsukura. One of ordinary skill in the art would have been motivated to make this modification to have a means for measuring the pressure of the refrigerant (Matsukura, pg. 8, paragraph 27).
Kishimoto as modified by Lingrey and Kasahara further disclose determining whether there is insufficient refrigerant being delivered to the compressor based on the first pressure parameter and the second pressure parameter (Lingrey, pg. 6, paragraph 58, the controller 185 may monitor temperature and pressure data reported to it from temperature sensors Tl, T2 and T3 and from pressure sensors Pl, P2 and P3, as applicable according to the respective operating mode, to determine if the refrigerant is expanding, condensing or in a steady state. With this information, the controller 185 may adjust, as needed, the opening of the 3-way valve 140, the opening of any of the bi-directional valves 124, 174,134…to adjust the refrigerant mass flow and quality). Further, it would have been obvious to one of ordinary skill in the art to reprogram the controller of Lingrey to also monitor the second pressure sensor as taught by Matsukura to Improve control of pressures along the refrigerant circuit to maintain consistent energy usage efficiency under part-load conditions (Lingrey, pg. 4, paragraph 42).
Regarding claim 12, Kishimoto as modified by Lingrey and Kasahara disclose a method according to claim 11 (see the combination of references used in the rejection of claim 11 above), wherein the second pressure parameter relates to the pressure in the main refrigerant line at a return point between a first stage compressor fan and a second stage compressor fan of a two-stage compressor (Fig. 1 of Matsukura depicts pressure gauge 43 at the intermediate suction port 2C of turbo compressor 2 and further discloses the low-pressure gas refrigerant sucked from the suction port 2A is compressed in two stages by the rotation of the first impeller and the second impeller (pg. 6, paragraph 21)). Further, the recitation, “wherein the second pressure parameter relates to the pressure in the main refrigerant line at a return point between a first stage compressor fan and a second stage compressor fan of a two-stage compressor” is a result of the modification of references used in the rejection of claim 11 above. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto as modified by Lingrey and Kasahara as applied to claim 11  above, and further in view of Zhong et al. (US 20210164714), hereinafter, Zhong.
Regarding claim 13, Kishimoto as modified by Lingrey and Kasahara disclose a method according to claim 11 (see the combination of references used in the rejection of claim 11 above), wherein determining whether insufficient refrigerant is being delivered to the compressor includes:
However, Kishimoto as modified by Lingrey and Kasahara do not disclose calculating a difference parameter relating to a difference between the first pressure parameter and the second pressure parameter;
comparing the difference parameter to a first threshold; and
if the difference parameter is below the first threshold, determining that there is insufficient refrigerant being delivered to the compressor.
Zhong, in the same field of endeavor discloses calculating a difference parameter relating to a difference between the first pressure parameter and the second pressure parameter (Pg. 3, paragraph 54, reversing pressure difference A)
comparing the difference parameter to a first threshold (Pg. 3, paragraph 54, In the case that the reversing pressure difference A is less than the current system pressure difference B); and 
if the difference parameter is below the first threshold, determining that there is insufficient refrigerant being delivered to the compressor (Pg. 3, paragraph 54, the opening degree of the electronic expansion valve is increased to increase the refrigerant flux in the system, so as to meet an air supply
demand of the compressor 1).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of determining whether insufficient refrigerant is being delivered to the compressor of Kishimoto as modified by Lingrey and Kasahara with the steps of determining the pressure difference, comparing the pressure difference to a threshold, and increasing the flow of refrigerant to the compressor as taught by Zhong. One of ordinary skill in the art would have been motivated to make these modifications because operating reliability of the heat pump system can be improved (Zhong, pg. 2, paragraph 41).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto as modified by Lingrey and Kasahara as applied to claim 14 above, and further in view of Zhong et al. (US 20210164714), hereinafter, Zhong and Fujimoto et al. (EP 3171096), hereinafter Fujimoto.
`	Regarding claim 15, Kishimoto as modified by Lingrey and Kasahara disclose a method according to claim 14 (see the combination of references used in the rejection of claim 14 above), wherein determining whether there is too much refrigerant being delivered to the compressor comprises:
However, Kishimoto as modified by Lingrey and Kasahara do not disclose comparing the difference parameter to a second threshold parameter; and
if the difference parameter is above the second threshold, determining that there is too much refrigerant being delivered to the compressor.
Zhong, in the same field of endeavor, teaches comparing the difference parameter (as best understood, see 112b rejections above) to a second threshold parameter (Pg. 3, paragraph 54, In the case that the reversing pressure difference A is less than the current system pressure difference B) (as best understood, see 112b rejections above); and
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of determining whether there is too much refrigerant is being delivered to the compressor of Kishimoto as modified by Lingrey and Kasahara with the step of comparing the pressure difference to a second threshold, and increasing the flow of refrigerant to the compressor as taught by Zhong. One of ordinary skill in the art would have been motivated to make these modifications because operating reliability of the heat pump system can be improved (Zhong, pg. 2, paragraph 41).
However, Kishimoto as modified by Lingrey, Kasahara, and Zhong do not disclose if the difference parameter is above the second threshold, determining that there is too much refrigerant being delivered to the compressor.
Fujimoto, in the same field of endeavor teaches, steps to compare the outside air temperature to the temperature of liquid refrigerant to determine if there is too much refrigerant in the system and close a bypass valve to decrease the amount of refrigerant in the system if it is determined there is too much (Pg. 6, S3 and S5).
With the teachings of both Fujimoto and Zhong it would have been obvious before the effective filing date of the claimed invention that too much refrigerant in a refrigeration system is a known problem in the art resulting in a modification of Zhong’s steps for determining and comparing a pressure difference to determine if the system has insufficient refrigerant to also include the step of comparing a pressure difference to determine that there is too much refrigerant being delivered to the compressor if the difference parameter is above the second threshold. One of ordinary skill in the art would have been motivated to make this modification to achieve a refrigerating and air-conditioning apparatus capable of preventing dew condensation on the liquid pipes (Fujimoto, col. 10, lines 33-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimazu (WO 20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is (571)272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVON MOORE/Examiner
Art Unit 3763                                                                                                                                                                                         09/28/2022

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763